DETAILED ACTION
This Office Action is in response to Application filed on 10 September 2019.
Claims 1-25 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,452,480. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of ‘480 contain every element of claims 1-25 of the instant application and as such anticipate claims 1-25 of the instant application.
Claims 1-25 of the instant application map claims 1-25 of ‘480 respectively.

anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the subset" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the subset" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the subset" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the subset" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakulak et al., U.S. Patent App. Pub. 2016/0148702, hereinafter referred to as .
	
Referring to claim 1, Karakulak discloses a data storage device (See Karakulak, paragraph 0003).  This is interpreted as a system, comprising.
Karakulak discloses the data storage device has array of memory cells (See Karakulak, paragraph 0026).  This is interpreted as a memory array including a plurality of memory cells.
Karakulak discloses the data storage device has a controller connected to the memory (See Fig. 15 and paragraph 0045).  This is interpreted as a processing device coupled to the memory array, processing device configured to
Karakulak discloses performing a read level voltage determination (See Karakulak, paragraph 0003).  Karakulak discloses a first read level and determining the bit error rate for the read level (See Karakulak, paragraphs 0031 and 0034).  Karakulak discloses a read level grouping algorithm for processing a subset of the memory device (See Karakulak, paragraph 0046).  This is interpreted as determine a first error rate corresponding to the active processing level. 
Karakulak discloses a second read level a determining the bit error rate (See Karakulak, paragraphs 0031 and 0034). Karakulak discloses adjusting the read level by a read level offset (See Karakulak, paragraph 0003).  This is interpreted as determine a second error rate based on using an offset processing level different than the active processing level.

	Karakulak does not disclose “iteratively adjust an active processing level used to process data corresponding to at least a portion of the plurality of memory cells, wherein, for each iteration, the controller is configured to:” and “incrementally adjust the active processing level…”.
	Malshe discloses storage modules with error correction on data that is read (See Malshe, paragraph 0001).  Malshe discloses the voltage level maybe adjusted in predetermined increments, the data maybe re-read, and new bit error rates determined (See Malshe, paragraph 0029).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the data storage device with read level voltage determination of Karakulak with the incremental adjusting the voltage level of Malshe.  This would have been obvious to do because it helps determine if the level can be adjusted to yield a correctable amount of errors (See Malshe, paragraph 0029).

Referring to claim 2, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses a third read level and using a plurality of read level offsets (See Karakulak, paragraphs 0003 and 0031).  This is interpreted as wherein the processing device is further configured to update the offset processing level to differ from the current processing level by a second offset amount different from the first offset amount. 

Referring to claim 3, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses the array of memory having pages (See Karakulak, paragraph 0026).  This is interpreted as wherein the plurality of memory cells are arranged in a plurality of memory pages, and wherein the subset comprises one of the plurality of memory pages. 

Referring to claim 4, Karakulak and Malshe disclose all the limitations (See rejection of claim 3) including Karakulak discloses randomization to have permutations of subgroups with no particular order (See Karakulak, paragraph 0053).  This is interpreted as wherein the one of the plurality of memory pages that comprises the subset is randomly selected from a fully-programmed memory block of the memory array. 

Referring to claim 5, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses the read level offsets are voltage levels (See Karakulak, paragraphs 0003).  This is interpreted as wherein the first error rate and the second error rate are each error counts, and wherein the active processing level, the offset processing level and the current processing level are all read level voltages. 

Referring to claim 6, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses a third read level and using a plurality  wherein the processing device is further configured to: determine a third error rate using a second offset processing level for processing the data corresponding to the subset of the plurality of memory cells, wherein the second offset processing level is offset from the active processing level by a second offset amount, and incrementally adjust the current processing level by increasing or decreasing the current processing level by a predetermined amount based on a comparison of the first error rate, the second error rate and the third error rate.

Referring to claim 7, Karakulak and Malshe disclose all the limitations (See rejection of claim 6) including Karakulak discloses determining a minimum bit error rate among the read levels (See Karakulak, paragraph 0034).  Karakulak discloses the use of a min-average algorithm on a subgroup and selecting the one with the fewest error counts (See Karakulak, paragraph 0049).  This is interpreted as wherein the processing device is further configured to iteratively calculate a gain control based on calculating an error-difference measure using a difference between the first error rate and an average of the second error rate and the third error rate. 

Referring to claim 8, Karakulak and Malshe disclose all the limitations (See rejection of claim 6) including Karakulak discloses using a plurality of read level offsets (See Karakulak, paragraph 0003).  This is interpreted as wherein the processing device 

Referring to claim 9, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses choosing the read level with the minimum bit error rate which is called the optimal read level (See Karakulak, paragraph 0034).  This is interpreted as wherein the processing device is further configured to stop iterating when the comparison between the first error rate and the second error rate indicates that the active processing level is at or within an offset range around an optimal level. 

Referring to claim 10, Karakulak and Malshe disclose all the limitations (See rejection of claim 9) including Karakulak discloses choosing the read level with the minimum bit error rate, which would include the first read level with no offset (See Karakulak, paragraphs 0003, 0031, and 0034).  This is interpreted as wherein the processing device is further configured to determine that the active processing level is at or near an optimal level based on comparing a previous change direction and a current change direction, wherein the previous change direction is calculated based on a previous processing level and the active processing level, and wherein the current change direction based on active processing level and the updated level. 

Referring to claim 11, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses calibrating the read level voltages and the bit error rate has an expected value (See Karakulak, paragraph 0003, 0034, and 0040).  This is interpreted as wherein the processing device is further configured to implement a target calibration mechanism, wherein the target calibration mechanism dynamically generates a target profile for further controlling the processing level. 

Referring to claim 12, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses the use of iterative steps to automatically select optimal group boundaries and corresponding optimal read levels (See Karakulak, paragraph 0047).  This is interpreted as wherein the processing device is further configured to implement a step calibration mechanism, wherein the target calibration mechanism generates an adjusted step for dynamically adjusting a programming step for programming the memory cells. 

Referring to claim 13, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses the memory is non-volatile (See Karakulak, paragraph 0092).  This is interpreted as wherein the plurality of memory cells is non-volatile. 

Referring to claim 14, Karakulak and Malshe disclose all the limitations (See rejection of claim 1) including Karakulak discloses determining a minimum bit error rate 

Referring to claim 15, Karakulak discloses a method for a flash memory (See Karakulak, paragraphs 0002 and 0003).  Karakulak discloses the data storage device has array of memory cells (See Karakulak, paragraph 0026).  Karakulak discloses the data storage device has a controller connected to the memory (See Fig. 15 and paragraph 0045).  This is interpreted as method of operating a system including a processing device and a memory array, the method comprising.
Karakulak discloses performing a read level voltage determination (See Karakulak, paragraph 0003).  Karakulak discloses a first read level and determining the bit error rate for the read level (See Karakulak, paragraphs 0031 and 0034).  Karakulak discloses a read level grouping algorithm for processing a subset of the memory device (See Karakulak, paragraph 0046).  This is interpreted as determining a first error rate based on using an active processing level.
Karakulak discloses a second read level a determining the bit error rate (See Karakulak, paragraphs 0031 and 0034). Karakulak discloses adjusting the read level by 
Karakulak discloses the chosen read level is the one that minimizes the bit error rate (See Karakulak, paragraph 0034).  This is interpreted as adjust the current processing level based on a comparison of the first error rate and the second error rate.
Karakulak does not disclose “the method comprising iteratively”, and “incrementally adjust the active processing level… for each iteration”.
	Malshe discloses storage modules with error correction on data that is read (See Malshe, paragraph 0001).  Malshe discloses the voltage level maybe adjusted in predetermined increments, the data maybe re-read, and new bit error rates determined (See Malshe, paragraph 0029).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the data storage device with read level voltage determination of Karakulak with the incremental adjusting the voltage level of Malshe.  This would have been obvious to do because it helps determine if the level can be adjusted to yield a correctable amount of errors (See Malshe, paragraph 0029).

Referring to claim 16, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses a third read level and using a plurality of read level offsets (See Karakulak, paragraphs 0003 and 0031).  This is 

Referring to claim 17, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses randomization to have permutations of subgroups with no particular order (See Karakulak, paragraph 0053).  This is interpreted as further comprising randomly selecting the subset of the plurality of memory cells from a fully-programmed memory block of the memory array. 

Referring to claim 18, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses the read level offsets are voltage levels (See Karakulak, paragraphs 0003).  This is interpreted as wherein the first error rate and the second error rate are each error counts, and wherein the current processing level, the offset processing level and the active processing level are all read level voltages. 

Referring to claim 19, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses a third read level and using a plurality of read level offsets (See Karakulak, paragraphs 0003 and 0031).  Karakulak discloses determining bit error rate for the read levels (See Karakulak, paragraph 0034).  Malshe discloses adjusting the voltages higher or lower by predetermined increments (See Malshe, paragraph 0029).   This is interpreted as further comprising: determining a third error rate using a second offset processing level for processing the data 

Referring to claim 20, Karakulak and Malshe disclose all the limitations (See rejection of claim 19) including Karakulak discloses determining a minimum bit error rate among the read levels (See Karakulak, paragraph 0034).  Karakulak discloses the use of a min-average algorithm on a subgroup and selecting the one with the fewest error counts (See Karakulak, paragraph 0049).  This is interpreted as further comprising calculating a gain control based on calculating an error-difference measure using a difference between the first error rate and an average of the second error rate and the third error rate. 

Referring to claim 21, Karakulak and Malshe disclose all the limitations (See rejection of claim 19) including Karakulak discloses using a plurality of read level offsets (See Karakulak, paragraph 0003).  This is interpreted as further comprising updating the second offset processing level to differ from the active processing level by a third offset amount different from the second offset amount. 

Referring to claim 22, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses choosing the read level with the 

Referring to claim 23, Karakulak and Malshe disclose all the limitations (See rejection of claim 22) including Karakulak discloses choosing the read level with the minimum bit error rate, which would include the first read level with no offset (See Karakulak, paragraphs 0003, 0031, and 0034).  This is interpreted as further comprising: calculating a previous change direction based on a previous processing level and the processing level; calculating a current change direction based on current processing level and the updated level; and determining that the current processing level is at or within the offset range around the optimal level based on comparing the previous change direction and the current change direction.

Referring to claim 24, Karakulak and Malshe disclose all the limitations (See rejection of claim 15) including Karakulak discloses determining a minimum bit error rate among the read levels (See Karakulak, paragraph 0034).  Karakulak discloses the use of a min-average algorithm on a subgroup and selecting the one with the fewest error counts (See Karakulak, paragraph 0049).  Karakulak discloses cell threshold voltage distributions and read levels (See Karakulak, paragraph 0029).  This is interpreted as further comprising calculating a gain control corresponding to an average of a difference 

Referring to claim 25, Karakulak discloses a data storage device (See Karakulak, paragraph 0003).  This is interpreted as a system, comprising.
Karakulak discloses the data storage device has array of memory cells (See Karakulak, paragraph 0026).  Karakulak discloses the array of memory having pages (See Karakulak, paragraph 0026).  Karakulak discloses the memory is non-volatile (See Karakulak, paragraph 0092).  This is interpreted as a memory array including non-volatile memory cells arranged in memory pages.
Karakulak discloses the data storage device has a controller connected to the memory (See Fig. 15 and paragraph 0045).  This is interpreted as a processing device coupled to the memory array, the processing device configured to.
Karakulak discloses performing a read level voltage determination (See Karakulak, paragraph 0003).  Karakulak discloses a first read level and determining the bit error rate for the read level (See Karakulak, paragraphs 0031 and 0034).  Karakulak discloses a read level grouping algorithm for processing a subset of the memory device (See Karakulak, paragraph 0046).  This is interpreted determine a first error count corresponding to the active read level voltage.
Karakulak discloses a second read level a determining the bit error rate (See Karakulak, paragraphs 0031 and 0034). Karakulak discloses adjusting the read level by a read level offset (See Karakulak, paragraph 0003).  This is interpreted as determine a 
 Karakulak discloses the chosen read level is the one that minimizes the bit error rate (See Karakulak, paragraph 0034).  This is interpreted as adjust the active read level voltage for the memory page based on a comparison of the first error count and the second error count.
Karakulak does not disclose “the processing device configured to iteratively adjust a current read level voltage used to read stored data, wherein for each iteration”, “incrementally adjust the active read level voltage… for each iteration”.
	Malshe discloses storage modules with error correction on data that is read (See Malshe, paragraph 0001).  Malshe discloses the voltage level maybe adjusted in predetermined increments, the data maybe re-read, and new bit error rates determined (See Malshe, paragraph 0029).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the data storage device with read level voltage determination of Karakulak with the incremental adjusting the voltage level of Malshe.  This would have been obvious to do because it helps determine if the level can be adjusted to yield a correctable amount of errors (See Malshe, paragraph 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


- Memory with controller uses multiple voltages to read data
U.S. Patent App. Pub. 2017/0148525 to Kathawala et al.
- Adjusting voltage to reduce error rate of memory with controller
U.S. Patent App. Pub. 2019/0043588 to Fisher et al.
- Memory array with control circuitry adapts read voltage for memory cell
U.S. Patent App. Pub. 2021/0012857 to Xie et al.
- Adaptive read voltage adjustment for memory with error rates

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 10, 2021